121 U.S. 102 (1887)
ROYALL
v.
VIRGINIA.
Supreme Court of United States.
Argued March 18, 1887.
Decided March 28, 1887.
ERROR TO THE SUPREME COURT OF APPEALS OF THE STATE OF VIRGINIA.
*104 Mr. D.H. Chamberlain and Mr. Bradley T. Johnston for plaintiff in error, and Mr. William L. Royall for himself.
Mr. R.A. Ayers, Attorney General of Virginia, for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This case cannot be distinguished in principle from that of Royall v. Virginia, 116 U.S. 572. The demurrer to the plea is an admission of record that the coupon tendered in payment *105 of the license tax was genuine, "and bore on its face the contract of the State of Virginia that it should be received in payment of all taxes, debts, and demands due said State." This shows a good tender, which brings this case within the ruling by this court in the other.
The judgment of the Supreme Court of Appeals of the State of Virginia is reversed on the authority of Royall v. Virginia, supra, and the cause remanded for further proceedings, not inconsistent with this opinion and the judgment in that case.